UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1863



ABDALLA SAID ALLY,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-483-802)


Submitted:   February 23, 2007             Decided:   April 6, 2007


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Fatai A. Suleman, AMITY, KUM & SULEMAN, P.A., Greenbelt, Maryland,
for Petitioner.   Peter D. Keisler, Assistant Attorney General,
James E. Grimes, Senior Litigation Counsel, Dimitri N. Rocha,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Abdalla Said Ally, a native and citizen of Tanzania,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reopen.             We review the

denial of a motion to reopen for abuse of discretion.              INS v.

Doherty, 502 U.S. 314, 323-24 (1992); Barry v. Gonzales, 445 F.3d

741, 744 (4th Cir. 2006), cert. denied, 127 S. Ct. 1147 (2007).

          The denial of a motion to reopen must be reviewed with

extreme deference, since immigration statutes do not contemplate

reopening and the applicable regulations disfavor such motions.

M.A. v. INS, 899 F.2d 304, 308 (4th Cir. 1990) (en banc).              This

court reverses the Board’s denial of such a motion only if the

denial is “arbitrary, capricious, or contrary to law.”         Barry, 445

F.3d at 745.   We find the Board did not abuse its discretion in

denying the motion to reopen.

          Accordingly,   we   deny   the   petition   for    review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 2 -